Title: To George Washington from John Vardill, 20 September 1773
From: Vardill, John
To: Washington, George



Sr
King’s College Septr 20 1773

I have taken the Liberty of addressing a Letter to you, on a Subject extremely agreeable to me, & which, I am sensible, must be particularly so to you. The Conduct of your Son, during his Residence at this Seminary, has been such, as that it would be injustice to deny him the Tribute of Approbation he deserves, & you Sr the Satisfaction which a generous Parent must receive from the Reputation of one he loves. At a Period of Life in which the Passions are most violent he has discover’d a remarkable purity of Morals, & when Gaiety invited him to pleasure, has with such constancy devoted himself to his Studies, as to give us the surest ground to expect that he will hereafter attain to that excellence which his natural powers render him capable of. When I inform you, that his Affability & Courtesy have endear’d him to mine, as well as to the Affection of all who are concern’d in his Education, you may suspect me of partiality: But this Friendship itself would prompt me to the strictest Sincerity in this Description, least I might injure one whom I esteem, by imprudently lulling Parental Caution into a dangerous Security. If the Intrusion of this Letter wants an Apology, I can only confess, that I could not deny myself the satisfaction of giving this testimony to Merit, of presenting my humble respects to you Sr & your amiable Lady, of congratulating Her on the hopes that

her Precepts & Example of Piety will be practis’d & imitated by her Son, & of professing myself, with all sincerity, Sr your friend & humbe servt

John Vardill

